IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                             NOS. WR-82,318-01 AND WR-82,318-02


                        EX PARTE BRANDON LEE ALLEN, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. C34887-CR AND C34888-CR
            IN THE COUNTY COURT AT LAW FROM NAVARRO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to one charge

of aggravated assault of a public servant and one charge of retaliation, and was sentenced to six

years’ imprisonment for each charge, to run concurrently. He did not appeal his convictions.

        Applicant contends that his plea agreement was breached, and that his mental health issues

were not considered or addressed. Applicant has alleged facts that, if true, might entitle him to relief.

In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d
2

294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The

trial court shall order trial counsel to respond to Applicant’s claims. Specifically, trial counsel shall

state whether Applicant was ever advised that the granting of shock probation in these cases (as

opposed to the opportunity to request shock probation) was part of the plea agreement in these cases.

Trial counsel shall also state whether he was aware that Applicant was suffering from mental health

issues at the time he committed these offenses, and if so whether counsel requested that Applicant

be evaluated for sanity at the time of the offenses or competency to stand trial. The trial court may

use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial

court may rely on its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claims that his plea agreement was breached and that his mental health issues were not considered

or addressed prior to the plea. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.



Filed: November 19, 2014
Do not publish